                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL SULLIVAN, STACY SULLIVAN,
 and BIRCHWOOD ACRES, LLC,

                               Plaintiffs,                          OPINION and ORDER
        v.
                                                                         19-cv-53-jdp
 TOWN OF STOCKHOLM and JANE WHITESIDE,

                               Defendants.


       Plaintiffs Michael and Stacy Sullivan wished to make their single-family home in

Stockholm, Wisconsin available to tourists for short-term rentals. But in 2016 and 2017,

Stockholm’s Plan Commission and Town Board denied the Sullivans’ application for a

conditional use permit that would have allowed them to do so. Although state law now allows

them to rent out their property, the Sullivans (along with their limited liability corporation,

Birchwood Acres, LLC) are suing the town of Stockholm and former Stockholm Plan

Commission chair Jane Whiteside for damages incurred in 2016 and 2017. (The court will

refer to the Sullivans and Birchwood Acres, LLC collectively as “the Sullivans.”) The Sullivans

assert claims under both the Due Process Clause and state tort law.

       One of the defendants, Jane Whiteside, has moved to dismiss the Sullivans’ claims

against her for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Dkt. 11.

Whiteside contends that (1) the Sullivans’ allegations are too speculative to state a claim;

(2) the due process claim is barred as a matter of law because the Sullivans failed to avail

themselves of available state-law remedies; and (3) Whiteside is immune from state-law tort

liability because, as chair of the Plan Commission, she was acting in a quasi-legislative or quasi-

judicial capacity. The court will deny Whiteside’s motion. There may be reasons to question
whether the Sullivans are likely to prevail on any of their claims, but Whiteside isn’t entitled

to a dismissal for any of the reasons she asserts in her motion.



                                       BACKGROUND

       The court draws the following facts from the Sullivans’ complaint, Dkt. 1, and accepts

them as true for the purpose of deciding Whiteside’s motion. Zahn v. N. Am. Power & Gas,

LLC, 815 F.3d 1082, 1087 (7th Cir. 2016).

       Michael and Stacy Sullivan live in Minnesota. They designed and built “Birchwood

Acres,” a second home that they intended to use on weekends, in the Pepin Pava development

in Stockholm, Wisconsin. After construction was completed in summer 2016, Michael and

Stacy transferred title to the home to their limited liability corporation, Birchwood Acres, LLC.

       The Sullivans began advertising Birchwood Acres for rent on a vacation rentals website

in September 2016. In December 2016, the Stockholm Town Board Chair informed the

Sullivans that they needed to apply for a conditional use permit and should cease renting the

home until they received that permit. So the Sullivans ceased advertising the house and, on

January 6, 2017, they submitted a conditional use permit application to the Stockholm Plan

Commission, the body tasked with recommending to the Town Board whether to grant

conditional use permits.

       Whiteside was chair of the Plan Commission at the time. She was a fellow resident of

the Pepin Pava development, and she opposed the Sullivans’ conditional use permit

application. She lobbied members of the Plan Commission to recommend denying the permit

application by circulating a memorandum written by her husband, attorney William Mavity,

which argued among other things that permitting short-term rentals of Birchwood Acres would


                                               2
adversely affect the value and quality of homes in Pepin Pava. Whiteside and Mavity also

lobbied town residents and members and officers of the Pepin Pava Homeowners’ Association

to oppose the permit application.

       On March 16, 2017, the Plan Commission held a hearing to consider the Sullivans’

application. Whiteside both presided over the hearing and actively urged the Commission’s

members to recommend denial. The Commission did so by a unanimous vote. A written report

prepared by Whiteside indicated that the reasons for the Commission’s recommendation

included: (a) the perceived adverse impact on neighbors in the Pepin Pava development; (b) the

fact that the Sullivans’ property had “bec[o]me a business,” despite their building permit which

authorized only a single-family home; and (c) concerns that approving the permit would set a

“significant precedent” in favor of allowing commercial business. Dkt. 1, ¶ 33. Four days later,

Whiteside presented the Commission’s report and recommendation to the Town Board.

       On April 22, 2017, the town held a public hearing on the Sullivans’ conditional use

permit application. The Sullivans were told prior to the hearing that they would have ten

minutes to make their case for the conditional use permit, but at the hearing itself, they were

told they would only have three minutes to speak. So instead of speaking at the hearing, the

Sullivans submitted comments to the Town Board in writing.

       On May 15, 2017, the Town Board voted unanimously to deny the Sullivans’

conditional use permit application, based in part on Whiteside’s report for the Plan

Commission. On June 2, the Sullivans sent the Board a notice of appeal and demand for review

of determination, as provided under Wisconsin Statute § 68.11. The Board denied review

without a hearing four days later. So the Sullivans filed a petition for certiorari review in Pepin




                                                3
County Circuit Court. The Circuit Court granted the Sullivans’ petition. In a decision issued

December 4, 2017, Judge Joseph Boles concluded that:

               1. Due to Plan Commission Chair Jane Whiteside’s participation
                  in March 16, 2017 Plan Commission meeting [sic], the Town
                  of Stockholm did not afford the plaintiffs due process in its
                  decision to deny their conditional use permit application.

               2. The decision of the town of Stockholm is reversed and
                  remanded for new proceedings without Jane Whiteside’s
                  participation as the Plan Commission Chair.

Id. ¶ 52.

       Those new proceedings never took place. While the certiorari action was pending, the

Wisconsin legislature enacted a “Right to Rent” law, Wis. Stat. § 66.1014, which limited

Wisconsin towns’ authority to regulate short-term rentals. Before any remand proceedings were

initiated, the Sullivans sent the Town Board a letter informing it that they would resume

renting Birchwood Acres in light of the change in state law. The Town Board never responded

to the Sullivans’ letter.

       On March 16, 2018, the Sullivans served a notice of claim and claim against the town

and Whiteside for $265,497.79 in damages. In a July 25, 2018 letter, the town advised the

Sullivans that it had passed a resolution disallowing the Sullivans’ claim and advising them

that they had six months from the date of service of the letter to bring an action against the

town. This lawsuit followed.



                                         ANALYSIS

       The Sullivans assert three causes of action: (1) violation of their right to due process

under the Fourteenth Amendment of the United States Constitution; (2) a claim that

Stockholm acted “arbitrarily and capriciously” and “abus[ed] its discretion” by denying the

                                              4
conditional use permit application; and (3) a claim that Stockholm and Whiteside acted with

“an intent to interfere with the [Sullivans’] actual and prospective contractual relationships.”

Dkt. 1, ¶¶ 58–69.

       Whiteside does not contend that any of the Sullivans’ three claims is not a valid cause

of action. And she does not contend that the Sullivans have failed to allege any of the elements

of her claims. So the court will not consider those issues. Instead, Whiteside says that all three

claims must be dismissed because the underlying allegations are “too speculative” to state a

claim for relief. She also says that the due process claim must be dismissed because the Sullivans

didn’t avail themselves of available state-law remedies, and that the two state-law tort claims

must be dismissed because Whiteside is immune from tort liability under Wis. Stat. §

893.80(4).

A. Legal standard

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege facts

sufficient to state a plausible claim for relief, that is, facts “that allow[] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Firestone Fin. Corp.

v. Meyer, 796 F.3d 822, 826 (7th Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). This does not require heightened pleading of factual details. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 569 (2007). Rather, a complaint need only “give the defendant fair notice of

what the claim is and the grounds on which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(citation and alterations omitted). Although the court is not bound to accept a plaintiff’s legal

conclusions or conclusory allegations, “[a] complaint that invokes a recognized legal theory . .

. and contains plausible allegations on the material issues . . . cannot be dismissed under Rule

12.” Richards v. Mitcheff, 696 F.3d 635, 638 (7th Cir. 2012).


                                                 5
B. Federal and state law claims: plausibility

       Whiteside contends that all three of the Sullivans’ claims must be dismissed because

their complaint fails to “provide enough factual information to state a claim to relief that is

plausible on its face and raise a right to relief above the speculative level.” Haywood v. Massage

Envy Franchising, LLC, 887 F.3d 329, 333 (7th Cir. 2018) (quoting Camasta v. Jos. A. Bank

Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014)). Specifically, she says that the complaint “is

grounded on the speculative premise” that the conditional use permit “would have been

approved in the initial Town Board hearing” had it not been for Whiteside’s influence. Dkt.

12, at 12. She argues that it simply isn’t plausible that Whiteside, “a single member of the Plan

Commission—which was not even the deciding body, but the recommending body—controlled

all the people” implicated in the permitting process. Id. at 14.

       Whiteside’s argument rests on the assumption that the Sullivans cannot prevail on their

federal law or state law claims unless they prove that Whiteside’s conduct was the but-for cause

of the permit denial. That assumption is incorrect as to the Sullivans’ due process claim: the

Sullivans don’t have to prove any harm other than the denial of due process itself. “When a

state or local government violates [the Due Process Clause], 42 U.S.C. § 1983 may authorize

an award of damages against the government and/or its officers. These damages may include

compensation for intangible emotional harm and even nominal damages where no actual injury

occurs.” Manley v. Law, 889 F.3d 885, 890 (7th Cir. 2018) (emphasis added)). So Whiteside’s

plausibility argument has no application to the Sullivans’ due process claim.

       The court will assume that the Sullivans will need to show a causal link between

Whiteside’s conduct and their permit denial to prevail on their state-law claims. But the

Sullivans have plausibly alleged such a link here. They allege that Whiteside was the chair of


                                                6
the Plan Commission and took an active role in advocating that the Sullivans’ permit

application be denied. One reasonable inference from these allegations is that Whiteside’s

conduct influenced the outcome of the permit application proceedings.1 The evidence may not

ultimately bear this out, but for purposes of a Rule 12(b)(6) motion, the court is satisfied that

the Sullivans’ allegations are not too speculative or implausible to state a claim.

C. Due process claim: failure to pursue state-law remedies

       To state a due process claim under the Fourteenth Amendment, the Sullivans must

allege that (1) they were deprived of a property or liberty interest; and (2) they were entitled

to more process than they received. Cannici v. Vill. of Melrose Park, 885 F.3d 476, 479 (7th Cir.

2018). The Sullivans have alleged that they had a protected property interest in Birchwood

Acres and its rental revenue. As for the process they were due but didn’t receive, the Sullivans

say that defendants denied them a fair hearing and refused to review the permit denial decision

without a further hearing. Neither side discusses either alleged failure in their briefs.

       Instead, Whiteside contends that the court should dismiss the Sullivans’ due process

claim because the Sullivans “fail[ed] to exhaust [their] administrative remedies” when they

opted not to proceed with their conditional use permit application on remand from Judge

Boles’s certiorari decision. Dkt. 12, at 8. And, Whiteside says, the Sullivans aren’t entitled to

“the futility exception” to the exhaustion requirement, because they “do not assert that the




1
 Whiteside also contends that, if the Right to Rent law mooted the permit proceedings, this
shows that the Sullivans’ application was denied initially because the prior law disfavored their
position, not because of any conduct by Whiteside. The new law sheds no light on why the
Plan Commission initially denied the application. In any event, the Sullivans do not have to
prove their case to defeat Whiteside’s motion.


                                                7
administrative remedies were inadequate or that attempts to pursue administrative review

would have been futile.” Id. at 10, 9.

       Whiteside’s argument is based on a misreading of the law. There is no general duty to

exhaust state judicial or administrative remedies before pursuing an action under § 1983.

Horsley v. Trame, 808 F.3d 1126, 1129 (7th Cir. 2015) (citing Patsy v. Bd. of Regents of State of

Fla., 457 U.S. 496, 516 (1982)). And because there is no exhaustion requirement, there is no

“futility exception” to that requirement either. (The cases Whiteside cites in support of her

futility exception argument are ERISA cases; ERISA expressly requires the exhaustion of

remedies before suit.)

       There are some situations in which the presence of adequate post-deprivation remedies

will defeat a procedural due process claim. See, e.g., Leavell v. Ill. Dep’t. of Nat. Res., 600 F.3d

798, 807 (7th Cir. 2010); Kauth v. Hartford Ins. Co. of Ill., 852 F.2d 951, 955 (7th Cir. 1988).

Whiteside selectively quotes from this line of cases in arguing that the Sullivans had a duty to

exhaust. But these cases aren’t about exhaustion; they are about a specific category of

government-sponsored deprivations that can be adequately remediated through state-law

postdeprivation remedies. See generally Hudson v. Palmer, 468 U.S. 517 (1984); Parratt v. Taylor,

451 U.S. 527 (1981), overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986).

Neither party acknowledges this principle or analyzes its potential relevance to this case.

       If Whiteside means to contend that the conditional-use-permit application proceedings

provided an adequate remedy, the contention fails. A state remedy may be adequate even if it

isn’t “identical to the remedy otherwise available under § 1983,” but it “must still offer

meaningful redress for the particular injury suffered by the plaintiff.” Simpson v. Brown Cty.,

860 F.3d 1001, 1010 (7th Cir. 2017). Here, the Sullivans are seeking compensatory damages


                                                 8
for economic losses, but Whiteside doesn’t identify a way that the Sullivans could have

obtained damages through the conditional-use-permit application proceedings. “[A] remedy

cannot be deemed ‘adequate’ if the plaintiff’s injury is financial and the remedy offers no

compensation at all.” Id. at 1012 (contractor had no adequate remedy for allegedly

unconstitutional license revocation because damages were not available through common-law

judicial review or any other available state-law process); see also Pro’s Sports Bar & Grill, Inc. v.

City of Country Club Hills, 589 F.3d 865, 872 (7th Cir. 2009) (state-court mandamus action

was not an adequate remedy because it could provide no damages for denial of bar’s liquor

license).

       This distinguishes the Sullivans’ case from Tietjen v. Ninneman, No. 16-cv-1542, 2017

WL 5634878 (E.D. Wis. Sept. 29, 2017), on which Whiteside relies. Tietjen involved a

plaintiff’s procedural due process challenge to a downward adjustment to a county employee

retirement benefits package. In dismissing that claim, the court relied on the fact that Tietjen

“had the opportunity to have her claim heard before an administrative review board followed

by certiorari review in state court,” but chose not to do so. 2017 WL 5635878, at *3. Tietjen

could have obtained the desired payment adjustment in those proceedings; the Sullivans

couldn’t have recouped their losses on remand from the certiorari action.

       Because the law doesn’t support the only argument Whiteside raises related to the

Sullivans’ due process claim, the court will deny Whiteside’s motion to dismiss that claim.

D. State law claims: immunity under Wis. Stat. § 893.80(4)

       Whiteside contends that the state-law claims against her are barred by the Wisconsin

discretionary immunity statute, Wis. Stat. § 893.80(4). That statute bars suit against public

employees “for acts done in the exercise of the legislative, quasi-legislative, judicial, or quasi-


                                                 9
judicial functions.” As a rule, “[t]he power of a municipal corporation to issue permits is a

quasi-judicial function.” Allstate Ins. v. Metro. Sewerage Comm., 80 Wis. 2d 10, 17, 258 N.W.2d

149, 151 (1977). Thus, Whiteside says, she cannot be held liable under state law for actions

she took in her capacity as chair of the Stockholm Plan Commission. Although Whiteside

acknowledges that there is an exception to immunity for conduct that is “malicious, willful,

and intentional,” Bicknese v. Sutula, 2003 WI 31, ¶¶ 17–19, 260 Wis. 2d 713, 726–28, 660

N.W.2d 289, 296–97, she says that the Sullivans failed to plead facts supporting an inference

that she acted maliciously.

       This argument fails because immunity under Wis. Stat. § 893.80(4) is an affirmative

defense, not a pleading requirement. See Anderson v. City of Milwaukee, 208 Wis. 2d 18, 34, 559

N.W.2d 563, 570 (1997). The Sullivans “need not anticipate or attempt to plead around

potential defenses” in their complaint. Craftwood II, Inc. v. Generac Power Sys., Inc., 920 F.3d

479, 482 (7th Cir. 2019). So if Whiteside believes that she is entitled to immunity because

there is no evidence of malice, she will have to file a motion for summary judgment on that

issue at the appropriate time.

       Whiteside hasn’t shown that she is entitled to dismissal of this claim or any of the

Sullivans’ others, so the court will deny Whiteside’s motion to dismiss in full.




                                              10
                                    ORDER

     IT IS ORDERED that defendant Jane Whiteside’s motion to dismiss, Dkt. 11, is

DENIED.

     Entered August 23, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                      11
